Citation Nr: 1227115	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to increased ratings for dissecting cellulitis of the scalp, currently assigned "staged" ratings of 30 percent prior to September 28, 2006; 60 percent from September 28, 2006 to October 29, 2007; and 30 percent from that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987 and from April 1991 to February 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision which denied a rating in excess of 30 percent.  A notice of disagreement was received in July 2007, a statement of the case was issued in February 2009, and a substantive appeal was received in May 2009.  A subsequent rating decision in February assigned a 60 percent rating effective September 28, 2006, to October 29, 2007, and a 30 percent rating thereafter.  In May 2012, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, additional evidence was submitted accompanied by a waiver of RO consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the May 2012 videoconference Board hearing that his symptoms had worsened since his most recent VA examination in August 2011.  He testified that over the previous year or so, the dissecting cellulitis of the scalp had been getting worse and was beginning to creep down to different areas in the back of his head, including to his neckline and behind his ears.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

The Board also notes that the August 2011 VA examination did not address all of the applicable symptoms or criteria necessary for an adequate current rating of this disability, particularly as the rating criteria for skin disabilities/scars has changed since the rating decision on appeal was issued.  On remand, the VA examiner is asked to consider all possible symptoms, treatments, and criteria necessary for rating the disability at issue.

Additionally, updated records of any VA treatment the Veteran may have received for the disability at issue are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated (since May 2012) clinical records of any VA treatment the Veteran has received for his dissecting cellulitis of the scalp.

2.  The RO should then schedule the Veteran for a VA skin examination to ascertain the current severity of the disability.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of all possible VA rating criteria for dissecting cellulitis of the scalp.  

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


